DETAILED ACTION
Prosecution on the merits of this application is reopened on claims 11, 13, 14, and 16-20 considered unpatentable for the reasons indicated below: 
Claims 11, 12, 13, 14, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 101.
Claims 11, 16, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1).
Claims 13, 14, and 19 are rejected under 35 U.S.C 103.
 The new rejections are based on a different interpretation of claims which will be discussed in the sections below.
Applicant is advised that the Notice of Allowance mailed 4/16/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) series of mental processes used for the computation of a radiation dose. This judicial exception is not integrated into a practical application because the computer system is recited as performing the generic computer function of communicating with another system.  The non-transitory computer-readable memory's instructions being configured to cause a processor to execute steps is a generic function of computer-readable media.  Further, mere instructions to apply a judicial exception using a generic computer does not impose meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in claims 11 or 20 do not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An analysis of the claims is shown below: 
Step 1: Claim 11 is directed to an apparatus, which is a statutory category of invention.  Claim 20 is directed to a non-transitory computer-readable medium, which is an article of manufacture and thus a statutory category of invention. 
Step 2A, prong 1: Claim 11 and claim 20 recite limitations that are directed to an abstract idea.  Claim 11 recites analyzing non-anatomic imaging information and computing a radiation dose based on the non-anatomic imaging information.  Claim 20 recites computing a radiation dose based on imaging information.  These limitations, under their broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas.  It would be practically performable in a human's mind, or with pen and paper, to analyze acquired imaging 1, as well as compute a radiation dosage based on the acquired imaging information. Analyzing information and making a computation based on information is akin to an observation, evaluation or judgement that defines the mental process grouping. Thus, claims 11 and 20 are directed to a judicial exception, an abstract idea. 
Step 2A, prong 2:  Claim 11 and claim 20 do not recite additional elements that integrate the judicial exception into a practical application.  Claim 11 and claim 20 recite the following additional elements:
a computer system configured to communicate with an imaging system from which at least non-anatomic imaging information of the target is acquired from at least one imaging marker for internal tumor cellular features that reflects a histological feature of the target, the histological feature comprising at least one of cellular characteristics, extracellular matrix, cellular density, or organization, (claim 11)
the computer system having non-transitory memory (claim 11)
non-atomic imaging information acquired from the imaging system (claim 11)
A non-transitory computer-readable memory having instructions thereon, the instructions being configured to cause a processor to execute steps (claim 20)
acquiring imaging information relating to a target from at least one imaging marker for internal tumor cellular features that reflects a histological feature of the target the histological feature comprising at least one of extracellular matrix, cellular density, or organization (claim 20)
The computer system, computer system having non-transitory memory, non-transitory computer-readable memory having instructions thereon, and imaging system are all recited at a high level 
The imaging system's acquisition of the images of the target from at least one imaging marker for internal tumor cellular features is merely insignificant extra solution activity (pre-solution data gathering). The acquired images are recited as from "at least one imaging marker internal tumor cellular features that reflects a histological feature of the target, the histological feature comprising at least one of cellular characteristics, extracellular matrix, cellular density, or organization," which is merely linking the judicial exception to a particular field of use. 
Most notably, none of the additional elements recited in claims 11 or 20 apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition2.  While the preamble of claim 11 an apparatus for providing a radiation dose to a target in a treatment subject, there is no claim limitation that recites a particular treatment or prophylaxis for a disease or medical condition.  Claim 20 is silent to providing any treatment, such as a particular radiation dose. 
Thus, claims 11 and 20 do not integrate the abstract idea into a practical application.

In reconsidering the additional element of the imaging system's acquisition of the images of the target from at least one imaging marker for internal tumor cellular features that was determined to be insignificant extra solution activity in step 2A, prong 2, the following evidence is provided to show such a limitation is well-understood, routine and conventional:
Broadest reasonable interpretation in light of the specification: paragraphs [0023], [0026], [0027], patient undergoes diffusion weighted MRI, which a skilled artisan would 
US 2006/0241375 (Van Den Brink), paragraph [0002]-[0003], diffusion weighted magnetic resonance imaging is a known prior art technique; IVIM magnetic resonance imaging is a known technique
US 2009/0208422 (Mardor et al.), paragraphs [0194];  MRI sequences suitable for diffusion-weighted MRI are known in the art, see, e.g., Stejskal E O and Tanner J E, "Spin diffusion: Spin echoes in the presence of a time-dependent field gradient", J Chem Phys 42:288-292, 1965; and [0217], diffusion-weighted images were obtained by acquiring conventional T2-weighted images
US 6,288,540 (Chen et al.), priority date 5/21/1999, Col. 1, lines 19-21, "Diffusion-weighted MRI is presently the only available noninvasive method which provides information depicting molecular displacements comparable to cell dimensions."
MPEP 2106.05(d), showing a computer receiving data over a network is well-understood, routine and conventional: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Claims 12, 13, 14, 16, 17, 18, and 19 are likewise rejected under 35 U.S.C. 101.
Claims 12, 13, 14, 16, 17, 18, and 19 do not recite elements that can be considered as significantly more than the abstract idea.
Claim 12 further includes a radiation delivery mechanism. However, due to the language of claim 11, the dose delivered by the radiation delivery mechanism does not have to be the dose computed by the processor in claim 11. The delivery mechanism is also specified at a high level of generality and usage of a radiation delivery device to deliver radiation doses after planning a treatment can be considered as an extra solution limitation that is well known, thus claim 12 does put the abstract idea into practical application.
Claim 13 recites that the system is configured to measure cellularity; however, the process of measuring can be considered as extra-solution data gathering and does not put the abstract idea into practical application.
Claims 14 and 16 further define the computation but does not put the abstract idea into practical application.
For claim 17, imaging information acquisition with the claimed imaging devices are considered routine and conventional and does not put the abstract idea into practical application (see rejection of claim 11 with MRI as routine and conventional).
Claim 18 recites an additional element of a data storage module, data storage modules are generic components of computer systems. Furthermore, merely storing data does not contribute 
Claim 19 recites that the computer system evaluates a target response; however, the process of evaluation can be considered a mental process and does not contribute to putting the abstract idea into practical application.

Claim 11 can be rewritten as follows to overcome the 101 rejection.
11. (Currently Amended) An apparatus for providing a radiation dose to a target in a treatment subject, the apparatus comprising:
a computer system configured to communicate with an imaging system from which at least non-anatomic imaging information of the target is acquired from at least one imaging marker for internal tumor cellular features that reflects a histological feature of the target the histological feature comprising at least one of cellular characteristics, extracellular matrix, cellular density, or organization, the computer system having nontransitory memory having instructions that cause a processor to:
analyze the non-anatomic imaging information acquired from the imaging system,
compute the radiation dose based on the non-anatomic imaging information; and
cause a radiation delivery mechanism to deliver the radiation dose based on the non-anatomic imaging information to the target in the treatment subject.
Support for these amendments can be found in paragraph 48 and figure 4.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0229003 (Yang).
In regards to claims 11 and 17, the only actively recited component is the computer system and the memory of the computer system. Yang shows in figure 2 and paragraphs 37 and 38 a computer system (50) with memory that communicates/receives raw imaging data from CT (20) and MRI (30) image scanners. Yang specifically shows the used of diffusion-weighted MRI in figure 7 and paragraph 33. Based on claim 17, CT and MRI scanners are the imaging systems used to acquire non-anatomic imaging information of a target from an imaging marker for internal cellular tumor features that reflects histological features of the target which includes cellular characteristics, extracellular matrix, cellular density, or organization. Note that the claim does not actively recite the imaging system as part of the apparatus nor does the claim state that the computer system does anything with the images. Additionally, the broadest reasonable interpretation in light of Applicant’s specification: paragraphs [0023], [0026], [0027], patient 
Furthermore, the claim as currently written makes the instructions read on non-functional descriptive material because the memory of the computer system only serves as a medium to support information or data. The instructions could be MS word files, pdf files, or various text files which can show a user how to perform the methods (MPEP 2111.05). The claim makes no mention as to how these instructions interact with the computer system. Because the instructions can be considered as printed matter and are not functionally or structurally associated with the memory, it is owed no patentable weight (MPEP 2111.05).
Thus, Yang discloses the actively recited components of claims 11 and 17.
In regards to claims 16, the claim limitations further limit the instructions on the non-transitory memory recited in claim 11 and are thus also directed towards non-functional descriptive material. Because the instructions can be considered as printed matter and are not functionally or structurally associated with the memory, it is owed no patentable weight (MPEP 2111.05).
In regards to claim 18, Yang discloses the limitations of claim 11. In addition, Yang describes in paragraph 69 the use of a data storage system (40) that is separate from the operating processor (50). Storing data is a generic function of computer memory, which is present in (40). Applicant has not specified any kind of configuration of the data storage module that makes it different than the data storage system described by Yang. Thus the data storage system would be 
Claim 20 recites a non-transitory computer readable memory with instructions. However, the claim as currently written makes the instructions read on non-functional descriptive material because the medium merely serves as a support for information or data. The instructions could be MS word files, pdf files, or various text files which can show a user how to perform the methods (MPEP 2111.05). Yang shows in figure 2 and paragraphs 37 and 38 a computer system (50) with memory, which meets the non-transitory memory limitation of the claim. Furthermore because the instructions can be considered as printed matter and are not functionally or structurally associated with the memory, it is owed no patentable weight (MPEP 2111.05).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0229003 (Yang) as applied to claim 11, and further in view of US 2009/0234626 (Yu et al., hereinafter Yu).
In regards to claim 12, Yang discloses the limitations of claim 11 but does not state that the device includes a radiation delivery mechanism. In a related area, Yu discloses dose distribution modeling by region from functional imaging (title; abstract) which is imaging using 
a computer system configured to communicate with an imaging system from which at least non-anatomic imaging information of the target is acquired from at least one imaging marker for tumor cellular features that reflects at least one of the metabolic and histological features of the target (paragraphs 29-31 and 42-46 -computer system that is used to acquiring flurodeoxyglucose uptake data, 18F fluorodeoxyglucose is used in the procedure to measure uptake and is a metabolic feature that labels regions with greater activity; paragraph 49 - acquisition of MRI derived functional parameter data; see figures 1 and 2),
the computer system having nontransitory memory (paragraph 26 - element 14; paragraph 74) having instructions to
analyze the imaging information acquired from the imaging system (paragraphs 80-85), and
compute the radiation dose based on the imaging information (paragraphs 43-47).
Yu further states the presence of a radiation delivery system that delivers radiation doses to the target (paragraphs 83-85). Yu shows the use of a radiation delivery mechanism used in therapy while image information is being acquired to see tissue responses which makes the radiation delivery mechanism configured to deliver the radiation dose to the target during a same treatment session in which the imaging information is required. 
Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Yang to include a radiation delivery mechanism as taught by Yu in order to see patient tissue responses to therapy.

Claims 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0229003 (Yang) as applied to claims 11 and 18 above, and further in view of US 2013/0329973 (Cao et al. hereinafter Cao).
In regards to claims 13, Yang discloses the limitations of claim 11 but does not state that the computer system is configured to measure cellularity based on an apparent diffusion coefficient obtained from the imaging information. 
In a related area, Cao teaches measuring cellularity of a target based on an apparent diffusion coefficient obtained from imaging information (para (0147], (0161], The apparent diffusion coefficient, quantified from OW-MRI, measures water mobility in tissue, and is sensitive to cellular density, extracellular space tortuosity, and intactness of cellular membranes .. ADC in a tumor is inversely correlated with the tumor cellularity ... The diffusion weighted images were acquired using a spin-echo echo-planar imaging sequence (TR/TE=2636/46 msec) with b0=0, and diffusion weighting along three orthogonal directions and bl=l,000 sec/mm2 to calculate the ADC images), which meets the first two limitations of claim 3 and claim 13.
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to use the measurement of cellularity of Cao in the device of Yang, because the cellularity measurements can be used to calculate a more precise prediction in treatment outcome (para (0184] of Cao, combine the different properties of the sub volumes of a tumor, such as the vascularity of subvolumes of the tumor, the cellularity of subvolumes of the tumor, etc. to calculate a more precise prediction in treatment outcome).
In regards to claim 14, the claim limitations further limit the instructions on the non-transitory memory recited in claim 11 and are thus also directed towards non-functional descriptive material. Because the instructions can be considered as printed matter and are not 
In regards to claim 19, Yang discloses the limitations of claim 18 but does not state that the computer system is configured to evaluate a target response based on the cellularity measurements prior to and following the delivery of the radiation dose. In a related area, Cao teaches evaluating a target response based on cellularity measurements prior to and following delivery of a radiation dose (para (0147). (0161), [0177)-(0178), ADC in a tumor is inversely correlated with the tumor cellularity ... MRI scans included pre and post Gd-DTPA volumetric Tl-weighted images, 20 T2-weighted images, and diffusion-sensitive images. The diffusion weighted images were acquired using a spin-echo echo-planar imaging sequence (TR/TE=2636/46 msec) with b0=0, and diffusion weighting along three orthogonal directions and bl=l,000 sec/mm2 to calculate the ADC images ... FIG. 14 depicts Tl-weighted images at Pre-RT and 2 W (top rows), ADC maps at Pre-RT and 2 W (middle rows), and maps of diffusion abnormality probability functions at Pre-RT and 2 W (bottom rows) for a responsive and a progressive lesion ... performing an early assessment of a tumor response to radiation therapy. The method 1500 begins with the system obtaining diffusion weighted-images from a tumor or disease and generating ADCs from the images ... and generates a DAI from the ADCs of the tumor or disease for diagnosis, prognosis or prediction of treatment).
It would have been obvious to a person having ordinary skill in the art, before the filing date of the claimed invention, modify the system of Yang to evaluate target response based on cellularity measurements prior to and following delivery of a radiation dose as taught by Cao in order to calculate a more precise prediction in treatment outcome (para (0184), combine the different properties of the subvolumes of a tumor, such as the vascularity of subvolumes of the .

Allowable Subject Matter
Claims 1-3, 6-10, 21, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of acquiring non-anatomic imaging information relating to the target from at least one imaging marker for internal tumor cellular features that reflect a histological feature, where the histological features are cellular characteristics, extracellular matrix, cellular density, or organization and the step of delivering a radiation dose to the target in the treatment subject based on the non-anatomic imaging information.
Claims 2, 3, 6-10, 21, and 22 are dependent on allowed matter from claim 1 and would be allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/CHARLES A MARMOR II/                                                                                                Supervisory Patent Examiner
Art Unit 3791                                                                                                        

/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791